          Case 7:16-cv-01456-NSR Document 35 Filed 10/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                     10/30/2020
MARK MARVIN,

                           Plaintiff,                              NOTICE OF MOTION
                                                                   TO DISMISS
               -against-

MARTHA PELDUNAS, DARCIE M. MILLER,                                 Case No.: 16-cv-1456 (NSR)
COUNTY OF ORANGE,

                           Defendants.
---------------------------------------------------------------X
        PLEASE TAKE NOTICE that upon the Declaration of Matthew J. Nothnagle, and the

supporting Memorandum of Law, dated October 27, 2020, and upon all the pleadings and

proceedings heretofore had herein, the undersigned, attorney for Defendants, Martha Peldunas,

Darcie M. Miller, and the County of Orange, will move this Court before the Honorable Nelson

S. Roman, at the United States Courthouse, Southern District of New York, 300 Quarropas

Street, White Plains, New York, for an order dismissing Plaintiff's Amended Complaint pursuant

to Rule l 2(b )( 6) of the Federal Rules of Ci vii Procedure, and for such other and further relief as

to this Court may seem just and proper.

        PLEASE TAKE FURTHER NOTICE that pursuant to Rule 6.l(b) of the Local Rules

for the Southern District of New York opposition papers must be served within fourteen (14)

days after service of these motion papers and reply papers will be served within seven (7) days

after service of such opposition papers.
        Case 7:16-cv-01456-NSR
Case 7-16-cv-01456-NSR         Document
                         Document       35 inFiled
                                  31 Filed    NYSD 10/30/20 Page 2 ofPage
                                                     on 10/27/2020    2   2 of 2



 Dated: Goshen, New York
        October 27, 2020

                                              Matthew J. Nothnagle (MN 4162)
                                              Chief Assistant County Attorney
                                              Langdon C. Chapman
                                              County Attorney for Orange County
                                              Attorney for Defendants
                                              255-275 Main Street
                                              Goshen, NY 10924
                                              (845) 291-3150

 TO:
                             The motion to dismiss is denied without prejudice for failure to follow
 Mark Marvin                 the Judge's Individual Rules of Practice in Civil Cases Rule 3(A)(ii).
 13 5 Mills Road
 Walden, NY 12586            The Court waives the pre-motion conference. Defendants' motion to
                             dismiss is deemed served. The remainder of the briefing schedule is
                             as follows: Plaintiff's opposition shall be served, not filed, on
                             November 30, 2020 and Defendants' reply is to be served on
                             December 15, 2020.

                             All motion documents shall be filed on the reply date, December 15,
                             2020. The parties shall provide two courtesy copies of their
                             respective documents to Chambers as the documents are served.
                             As long as Judge Román's Emergency Rules remain in place, the
                             parties shall also deliver copies in electronic form.

                             The Clerk of the Court is kindly directed to terminate the motion at
                             ECF No. 31, mail a copy of this endorsement to the Plaintiff, and
                             show service on the docket.




                              Dated: 10/30/2020
                              White Plains, NY
